                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                       :   Case No. 3:18-cr-00141
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    JERMAINE GREEN,                                 :
    also known as                                   :
    Jeremaine Green,                                :
                                                    :
           Defendant.                               :


                            REPORT AND RECOMMENDATIONS 1


          This case came before the Court for a plea hearing on January 31, 2019. Assistant

United States Attorney Dwight K. Keller appeared and represented the Government, and

Cheryll A. Bennett, Esq., appeared and represented Defendant. Defendant was present

with counsel.

          Prior to the hearing, the parties entered into a plea agreement, which agreement

has been filed of record. (Doc. #40). Under the terms of the plea agreement, Defendant

agreed to plead guilty as charged in the Information currently pending against him, which

charges that on or about December 19, 2017 and January 2, 2018, he interfered with

commerce by threats or violence in violation of 18 U.S.C. § 1951; and that on or about

December 19, 2017 and January 2, 2018, he brandished a firearm in violation of 18

U.S.C. § 924(c).


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
       During the plea hearing, the undersigned had the opportunity to address Defendant

in open court and to inform Defendant of all rights and privileges as set forth in Fed. R.

Crim. P. 11(b)(1). Further, the undersigned carefully inquired of Defendant regarding his

understanding of the agreement, as well as his competence to understand the agreement.

Having fully inquired, the undersigned Judicial Officer finds that Defendant’s tendered

plea of guilty as charged in the Information was knowing, intelligent, and voluntary.

Additionally, based upon the statement of facts, which were read into the record and

affirmed by Defendant, the undersigned finds that there is a sufficient factual basis for

finding that Defendant is in fact guilty of interference with commerce by threats or

violence in violation of 18 U.S.C. § 1951; and brandishing a firearm in violation of 18

U.S.C. § 924(c).

       Based upon the foregoing, it is RECOMMENDED that the District Court accept

Defendant’s plea of guilty as charged in the Information currently pending against him

and find him guilty as charged that on or about December 19, 2017 and January 2, 2018,

he interfered with commerce by threats or violence in violation of 18 U.S.C. § 1951; and

that on or about December 19, 2017 and January 2, 2018, he brandished a firearm in

violation of 18 U.S.C. § 924(c).

       Pending the Court’s acceptance of Defendant’s guilty plea, Defendant has been

referred to the Probation Department for a pre-sentence investigation and report.


February 5, 2019                                 s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge



                                             2
                        NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Crim. P. 59(b)(2), any party may serve and file specific,
written objections to the proposed findings and recommendations within FOURTEEN
days after being served with this Report and Recommendations. Such objections shall
specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. If the Report and Recommendation is
based in whole or in part upon matters occurring of record at an oral hearing, the
objecting party shall promptly arrange for the transcription of the record, or such portions
of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s
objections within FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             3
